Name: Council Decision (CFSP) 2017/1252 of 11 July 2017 in support of the strengthening of chemical safety and security in Ukraine in line with the implementation of United Nations Security Council Resolution 1540 (2004) on the non-proliferation of weapons of mass destruction and their means of delivery
 Type: Decision
 Subject Matter: deterioration of the environment;  world organisations;  international security;  European construction;  Europe;  defence;  trade policy;  politics and public safety;  chemistry
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/8 COUNCIL DECISION (CFSP) 2017/1252 of 11 July 2017 in support of the strengthening of chemical safety and security in Ukraine in line with the implementation of United Nations Security Council Resolution 1540 (2004) on the non-proliferation of weapons of mass destruction and their means of delivery THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003 the European Council adopted the EU Strategy against the proliferation of weapons of mass destruction, Chapter II of which contains a list of measures to combat such proliferation which need to be taken both within the Union and in third countries. (2) The Union is actively implementing that Strategy and giving effect to the measures listed in Chapter III thereof, in particular by releasing financial resources to support specific projects conducted by multilateral institutions, providing States with technical assistance and expertise with regard to a wide range of non-proliferation measures, and fostering the role of the United Nations (UN) Security Council. (3) On 28 April 2004 the UN Security Council adopted Resolution 1540 (2004) (UNSCR 1540 (2004)), which was the first international instrument to deal in an integrated and comprehensive manner with weapons of mass destruction, their means of delivery and related materials. UNSCR 1540 (2004) established binding obligations for all States which aimed to prevent and deter non-State actors from obtaining access to such weapons and weapon-related materials. By means of UNSCR 1540 (2004), the UN Security Council also decided that all States are to take and enforce effective measures to establish domestic controls to prevent the proliferation of nuclear, chemical or biological weapons and their means of delivery, including by establishing appropriate controls over related materials. (4) Universal adherence to and the full implementation of the Chemical Weapons Convention and UNSCR 1540 (2004) are among the main priorities of Ukraine in the area of the non-proliferation of weapons of mass destruction, especially in the framework of its non-permanent membership of the UN Security Council for the 2016-2017 term. (5) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Association Agreement) was signed on 21 March and 27 June 2014. The Association Agreement provides, inter alia, for the expedited harmonisation of Ukrainian legislation with relevant Union legislation, including on the elimination of any obstacles to the comprehensive implementation of UNSCR 1540 (2004). The Association Agreement has been provisionally applied, in part, since November 2014 and January 2016. (6) In accordance with the Government of Ukraine's 2014-2017 plan for the implementation of the Association Agreement, Ukraine committed to develop regulations on the control of major accidents involving hazardous substances. The Cabinet of Ministers of Ukraine also decided to improve chemical safety and security by developing legislative and regulatory measures on compliance with requirements on the safe handling of hazardous chemical substances and the prevention of the illicit marketing of hazardous chemical products. (7) On 11 and 12 December 2014 the Organisation for Security and Cooperation in Europe (OSCE), with the support of the UN Office for Disarmament Affairs (UNODA), the Ukrainian Chemists Union (UCU) and the International Centre for Chemical Safety and Security (ICCSS), organised a national round-table in Kyiv on capabilities in the domain of chemical safety and security in Ukraine and the development of an integrated chemical safety and security programme (ICSSP) in Ukraine, including the promotion of the implementation of UNSCR 1540 (2004). The round-table brought together a multi-stakeholder audience from Ukraine and international partners, and its outcome was endorsed through the approval of a set of recommendations. (8) From 24 to 26 February 2015 a meeting of the leading stakeholders and international partners on the development of an ICSSP in Ukraine, including the promotion of the implementation of UNSCR 1540 (2004), was held in Vienna. The participants from Ukraine agreed on a roadmap for the ICSSP in Ukraine. (9) In that framework, project proposals were prepared by the OSCE Secretariat in close cooperation with the competent authorities in Ukraine and submitted to the Union for funding through the CFSP budget. (10) The OSCE Secretariat should be entrusted with the technical implementation of the projects to be carried out under this Decision, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of promoting of peace and security, and effective multilateralism at global and regional levels, the Union shall pursue the following objectives: (a) enhancing peace and security in the neighbourhood of the Union by reducing the threat posed by the illicit trade of controlled and toxic chemicals in the OSCE region, in particular in Ukraine; (b) supporting effective multilateralism at regional level by supporting the action of the OSCE to enhance the capabilities of the competent authorities in Ukraine to prevent the illicit trade of controlled and toxic chemicals in line with obligations under UNSCR 1540 (2004). 2. In order to achieve the objectives referred to in paragraph 1, the Union shall take the following measures: (a) improving Ukraine's regulatory system on chemical safety and security; (b) establishing a Ukrainian national reference centre to identify controlled and toxic chemicals; (c) strengthening controls over cross-boundary movement of controlled and toxic chemicals. A detailed description of the measures referred to in the first subparagraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the measures referred to in the first subparagraph of Article 1(2) shall be carried out by the OSCE Secretariat. It shall perform that task under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with the OSCE Secretariat. Article 3 1. The financial reference amount for the implementation of the measures referred to in the first subparagraph of Article 1(2) shall be EUR 1 431 156,90. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, it shall conclude a financing agreement with the OSCE Secretariat. The agreement shall stipulate that the OSCE Secretariat is to ensure visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the OSCE Secretariat. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the measures referred to in the first subparagraph of Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the conclusion of the financing agreement referred to in Article 3(3), or 6 months after the date of its adoption if no financing agreement has been concluded within that period. Done at Brussels, 11 July 2017. For the Council The President T. TÃ NISTE (1) Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (OJ L 161, 29.5.2014, p. 3). ANNEX Strengthening chemical safety and security in Ukraine in line with United Nations Security Council Resolution 1540 (2004) 1. Background The usage of chemical weapons, or chemicals as weapons, by non-State actors has become a realistic threat. Given the current security environment, the threats and risks of an unauthorised use of chemicals or attacks against chemical installations pose a serious challenge to security, the economy, health and the environment in Ukraine. Therefore, the Organisation for Security and Cooperation in Europe (OSCE), with the support of the United Nations (UN) Office for Disarmament Affairs (UNODA), the Ukrainian Chemists Union (UCU) and the International Centre for Chemical Safety and Security (ICCSS), held a national round-table on capabilities in the domain of chemical safety and security in Ukraine and the development of an integrated chemical safety and security programme (ICSSP) in Ukraine, including the promotion of the implementation of United Nations Security Council Resolution (UNSCR) 1540 (2004), in Kyiv on 11 and 12 December 2014. As a follow-up, a meeting on the development of an ICSSP in Ukraine was held in Vienna from 24 to 26 February 2015. The national participants agreed on a roadmap for the ICSSP. As a first stage, a comprehensive review of chemical safety and security in Ukraine (the Comprehensive Review) was conducted by international experts. The Comprehensive Review analysed, inter alia, the overall chemical safety and security policies in Ukraine, the safety and security of the transportation of hazardous chemicals, infrastructure and technical capacities for the analysis of hazardous chemicals, border and customs controls on the movement of hazardous chemicals, and the safety and security of the manufacture, storage and use of chemicals by the national industry. As a result, three projects were prepared by the OSCE with a view to supporting the ICSSP in Ukraine. They were developed in cooperation with the relevant Ukrainian authorities. All projects would be implemented in line with the respective provisions of the plan for the implementation of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Association Agreement). 2. Objectives The overall objective of this Decision is to support OSCE projects aiming at strengthening chemical safety and security in Ukraine in line with UNSCR 1540 (2004) and the Association Agreement by providing a significant contribution to the ICSSP in Ukraine. In particular, this Decision aims at reducing the threat posed by the illicit trade of controlled and toxic chemicals in the OSCE region, in particular in Ukraine, thus promoting peace and security in the Union's neighbourhood. 3. Description of the projects 3.1. Project 1: improving Ukraine's regulatory system on chemical safety and security 3.1.1. Objective of the project  Improving the legislative and regulatory basis of Ukraine with regard to chemical safety and security, as part of the ICSSP, in line with obligations under UNSCR 1540 (2004). 3.1.2. Description of the project  In order to support Ukrainian government agencies in addressing the threats of misuse of toxic chemicals, the OSCE and the competent authorities of Ukraine have identified four priority documents related to the enhancement of chemical safety and security legislation:  Technical Regulation on safe and secure management of chemical products,  Technical Regulation on classification and labelling of hazardous chemical substances,  Amendments to the Law of Ukraine on high-risk establishments,  Cabinet of Ministers of Ukraine Decree on identification and declaration of security on high-risk establishments. 3.1.3. Expected results of the project  The project will produce the four documents referred to in point 3.1.2, for adoption into the regulatory and legislative framework. 3.1.4. Project beneficiaries  Ministry of Economic Development and Trade of Ukraine.  State Emergency Service of Ukraine. 3.2. Project 2: establishing a Ukrainian national reference centre to identify controlled and toxic chemicals 3.2.1. Objective of the project  Improved ability of Ukrainian authorities to identify toxic chemicals and precursors and to conduct forensic investigations into misuse, as part of the ICSSP, in line with obligations under UNSCR 1540 (2004). 3.2.2. Description of the project  In accordance with the recommendation of the Comprehensive Review, and as endorsed by the Ukrainian Ministry of Health, a national reference centre could be established on the basis of an existing research centre. However, the laboratories of that research centre lack the relevant regulatory basis, standard operating procedures for providing services to interested authorities and private-sector organisations, as well as specific high-resolution chemical analytical instruments for precise and reliable detection and identification of hazardous chemicals. The project will therefore assist with the establishment of a fully functional national reference centre, including the procurement of high-resolution chemical analytical instruments and the appropriate training of laboratory personnel. 3.2.3. Expected results of the project  National reference centre for the identification of controlled and toxic chemical substances is established and integrated into national and international systems of responses to chemical threats.  Laboratory equipment of the research centre is upgraded.  National reference centre is incorporated into international framework.  Trained laboratory personnel. 3.2.4. Project beneficiaries  Ministry of Health of Ukraine. 3.3. Project 3: strengthening controls over cross-boundary movement of controlled and toxic chemicals 3.3.1. Objective of the project  Improved border controls and monitoring of chemicals in transit in Ukraine, in line with obligations under UNSCR 1540 (2004). 3.3.2. Description of the project  The Comprehensive Review indicated that there is a need to strengthen the internal controls on the trans-border movement of toxic chemicals and to strengthen national capacities in that regard. Thus, the project intends to establish duly formalised national training systems and train the trainers from the State Border Guard Service of Ukraine and the State Fiscal Service of Ukraine on the detection and identification of controlled and toxic chemicals crossing the State border of Ukraine. It will provide the Ukrainian authorities with sustainable knowledge and best practices on procedures in chemical safety, security, and crisis management in relation to controlled and toxic chemicals through the development of national standard operating procedures harmonised with those of the Union, establishing international standards and practices in that domain, as well as conducting table-top exercises, and field exercises at the border, etc. The project will also assist in the enhancement of export control through the enforcement of the Union control list of dual-use goods by Ukrainian customs authorities.  The following areas have been identified for intervention:  analysis and monitoring of chemicals in transit,  border control and trafficking,  education and awareness,  introduction of relevant administrative and operation regulations related to chemical safety and security;  emergency response to accidents in transit. 3.3.3. Expected results of the project  Developed national training programmes for the State Fiscal Service of Ukraine and the State Border Guard Service of Ukraine on procedures in chemical safety, security, and crisis management in relation to cross-boundary movement of controlled and hazardous chemicals through land-border crossing points, seaports and airports.  Trained personnel, including national trainers from the State Fiscal Service of Ukraine and the State Border Guard Service of Ukraine, as well as the transportation authorities, at regulatory, managerial and operational levels.  Strengthened export-control and enforcement capacities to control cross-boundary movement of controlled and hazardous chemicals through land-border crossing points, seaports and airports. 3.3.4. Project beneficiaries  State Fiscal Service of Ukraine.  State Border Guard Service of Ukraine. 4. Administrative support for the implementation of the projects Dedicated personnel in the OSCE Secretariat and in the office of the OSCE Project Coordinator in Ukraine will coordinate and manage the implementation of the project activities set out in Section 3 in order to further develop the collaborative framework between the Ukrainian partners, including through the development of relevant new project proposals and national measures. The supporting personnel will perform the following tasks:  managing projects through all steps of the project cycle,  carrying out day-to-day financial oversight of the projects,  providing technical and legal expertise, supporting larger procurement, engaging with other international organisations, carrying out quality assurance and quality control of the approved projects' deliverables, reporting to the Union on all ICSSP activities,  supporting the Ukrainian authorities in developing new national measures under the ICSSP in line with UNSCR 1540 (2004). 5. Duration The total estimated duration of the projects will be 36 months. 6. Technical implementing entity The technical implementation of this Decision will be entrusted to the OSCE Secretariat. The OSCE Secretariat will implement the activities under this Decision in cooperation with other international organisations and agencies, in particular with a view to ensuring effective synergies and avoiding duplications with the activities of the Organisation for the Prohibition of Chemical Weapons, in coherence with the Chemical Weapons Convention. 7. Reporting The OSCE Secretariat will prepare regular reports, as well as reports after the completion of each of the activities described. The final reports should be submitted to the Union no later than six weeks after the completion of the relevant activities. 8. Steering Committee The Steering Committee for these projects will be composed of a representative of the High Representative and a representative of the implementing entity referred to in Section 6 of this Annex. The Steering Committee will review the implementation of this Decision regularly, at least once every 6 months, including through the use of electronic means of communication. The total cost of the projects is EUR 1 431 156,90. 9. Estimated total cost of the projects and Union financial contribution The total cost of the projects is EUR 1 431 156,90.